DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/21 has been considered by the examiner.
Drawings
The drawings received on 08/31/19 are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rendusara et al. (US 9,985,690 B2) in view of Xiao et al. (US 9,347,311 B2).

Regarding claim 1, Rendusara et al.  teach a transformer (Fig 6: 612; col. 12, line 51 to col.13, line 10: multiphase step-up transformer 612) comprising: primary windings (Fig 6: three unlabeled windings on the left-hand side of transformer 612; col. 13, lines 11 to col. 25); secondary windings (Fig 6: three unlabeled windings on the right-hand side of transformer 612; col. 12, line 51 to col.13, line 10), wherein the secondary windings include a neutral lead (Fig 6; the unlabeled line extending downwardly from and connected to the bottom end of each of the three unlabeled windings on the right-hand side of transformer 612; (it is note that this is the wye point (or neutral ory-point) of the wye-configured secondary windings)) and a plurality of phase leads (Fig 6: three unlabeled leads extending to the right from transformer 612, each of the three leads connected to the top end of one of the three unlabeled windings on the right-hand side of transformer 612; col. 13, lines 11 to 25: three-phase transformer 612); and a blocking circuit (Fig 6: 630; col. 12, line 51 to col.13, line 10: DC choke circuitry 630 ... the DC choke 630 may include inductors; (it is noted that the inductors of DC choke 30 provide the 'blocking' or 'choke' function by selectively passing the DC supply voltage to the power cable conductors from the unlabeled battery connected between the inductors and ground, while not passing through to ground the three phase power signals on the cable conductors, to provide supply of DC power for use by the downhole sensors)) connected to the secondary windings (Fig 6: 612, 630; (it is noted that the choke circuit 630 is shown in Fig 6 as connecting to the secondary windings of the transformer 612 

Regarding claim 2, Rendusara et al.  in view of Xiao et al. teaches the transformer of claim 1, and Rendusara et al.  further teaches wherein the primary windings are configured in a delta winding configuration (Fig 6: three unlabeled windings on the left-hand side of transformer 612; (it is noted that Fig 6 shows these three windings as series connected to one another in a closed loop)).

Regarding claim 3, Rendusara et al.  in view of Xiao et al. teaches the transformer of claim 1. Neither Rendusara et al.  nor Xiao et al. specifically teaches that the primary windings are configured in a wye winding configuration, but Rendusara et al.  does teach the secondary windings are configured in a wye winding configuration (Fig 6, 9-16:612, 912, 1012, 1112,1212, 1312, 1412,1512,1612; (it is noted that the right-hand side of the transformers in each drawing view shows a wye winding configuration)). It would have been obvious to a person having ordinary skill in the art to modify the transformer of Rendusara et al.  so that the primary windings are configured in a wye winding configuration because a wye winding configuration is well known in the art as being an alternative three-phase winding configuration to choose from ('wye' and 'delta' are the only two), to obtain a predictable result, and to provide a neutral common lead to connect a ground fault interrupt device for worker protection on the primary side of the power circuit.

Regarding claim 7, Rendusara et al.  teaches a pumping system col. 1, lines 32-64: electric submersible pump system) comprising: an electric motor (Fig 6: 615; col. 12, 

Regarding claim 11, Rendusara et al.  in view of Xiao et al.  teaches the pumping system of claim 7, and Rendusara et al.  further teaches wherein the transformer is a step-up transformer connected between the variable speed drive and the electric motor 

Regarding claim 12, Rendusara et al.  in view of Xiao et al. teaches the pumping system of claim 7, and Rendusara et al.  further teaches wherein the transformer is an input transformer (Fig 13:1312; col. 19, lines 25 to 50 : transformer 1312) connected between the power supply (Fig 5: 501, 510; col. 11, lines 50-58: MVD 510; (it is noted that although the power supply is not shown explicitly in Fig 13, Fig 5 shows 'Power Source' 501 sending power in the direction of the MVD 510)) and the variable speed drive (Fig 13:1310,1312; col. 19, lines 25-50: transformer 1312 may act to isolate at least some line noise before input to the MVD [medium voltage drive] 1310).

Claims 4, 5, 8, 9, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rendusara et al. (US 9,985,690 B2) in view of Xiao et al. (US 9,347,311 B2) and further in view of Thompson et al. (US 8,106,791 B2).

Regarding claims 4 and 8, Rendusara et al.  in view of Xiao et al. teach the transformer of claim 1 and the pumping system of claim 7, respectively, however Rendusara et al. and Xiao et al. do not teach specifically the ferrite blocking circuit comprising a ferrite element, and a conductor coupled to the ground lead and extending through the ferrite element. Thompson et al. teach, in the context of well pump operations combined with 

Regarding claims 5, 9 and 16, Rendusara et al.  in view of Xiao et al. and Thompson et al. teach the transformer of claim 4, the pumping system of claim 8 and the transformer of claim 13, and Thompson et al. further teaches wherein the ferrite element is 

Regarding claim 13, Rendusara et al.  teach a transformer (Fig 6:612; col. 12, line 51 to col. 13, line 10; multiphase step-up transformer 612) comprising: primary windings (Fig 6: three unlabeled windings on the left-hand side of transformer 612); secondary windings (Fig 6: three unlabeled windings on the right-hand side of transformer 612), wherein the secondary windings include a neutral lead (Fig 6: the unlabeled line extending downwardly from and connected to the bottom end of each of the three unlabeled windings on the right-hand side of transformer 612; (it is note that this is the wye point (or neutral or y-point) of the wye-configured secondary windings)) and a plurality of phase leads (Fig 6: three unlabeled leads extending to the right from transformer 612, each of the three leads connected to the top end of one of the three unlabeled windings on the right-hand side of transformer 612; col. 13, lines 11 to 25: three-phase transformer 612); and a blocking circuit (Fig 6:630; col. 12, line 51 to col. 13, line 10: DC choke circuitry 630 ... the DC choke 630 may include Inductors; (it is noted that the Inductors of DC choke 30 provide the 'blocking' or 'choke' function by selectively passing the DC supply voltage to the power cable conductors from the unlabeled battery connected between the inductors and ground, while not passing through to ground the three phase power signals on the cable conductors, to provide supply of DC power for use by the downhole sensors)) connected to the secondary windings (Fig 6: 612, 630; (it is noted that the choke circuit 630 is shown in Fig 6 as connecting to the secondary windings of the transformer 612 via the line trap 
Xiao et al. teach, in the context of submersible pumping (col.1, lines 9 to 12 : data measurement systems used with downhole electric submersible pumps in wells), that its blocking circuit (Fig 8: 802; col. 11, lines 7 to 31: the VLF [very low frequency] input filter 802 may achieve a -3dB comer at 0.3 Hz and around -80 dB attenuation at 30-Hz, thus transmitting at no more than about 0.5V peak AC if subjected to 5kV peak sine at that frequency; (It is noted that one function of the input filter 802 is to receive supply of DC power from a surface source for use by the downhole sensors)) is a ferrite blocking circuit (Fig 8: 802, 832; col.11, lines 7 to 31: input filter 802 also includes a second input filter inductor 832 ... the second input filter inductor 832 may be a high frequency ferrite cored component), connection of the blocking circuit to a neutral lead as a ground lead (Fig 3, 8:210, 800, 810, 812; col. 10, line 59 to col. 11, line 6: the circuit 800 includes ... an input 810 to a power source (e.g., the Y-point 210 of the ESP motor described above). The circuit 800 includes a ground 812 via earth, production tubing, or both; (it is noted that the claimed 'ground lead1 is taken to read on a Y-point (or, neutral) of the three phase components)), the blocking circuit comprises a ferrite element (Fig 8: 832; col. 10, line 59 to col. 11, line 6: second input filter inductor 832 may be a high frequency ferrite cored component when coupled to ground to provide DC power supply). It would have been obvious to a person having ordinary skill in the art to modify the transformer of Rendusara et al.  so that the blocking circuit is a ferrite blocking 

Regarding claim 14, Rendusara et al. in view of Xiao et al. and Thompson et al. teach the transformer of claim 13, and Rendusara et al. further teaches wherein the primary windings are configured in a delta winding configuration (Fig 6: three unlabeled windings on the left-hand side of transformer 612; (it is noted that Fig 6 shows these three windings as series connected to one another in a dosed loop)).

Regarding claim 15, Rendusara et al.  in view of Xiao et al. and Thompson et al. teach the transformer of claim 13. Neither Rendusara et al. not Xiao et al. not Thompson et al. specifically teaches that the primary windings are configured in a wye winding configuration, but Rendusara et al.  does teach the secondary windings are configured in a wye winding configuration (Fig 6, 9-16: 612, 912, 1012, 1112, 1212, 1312,1412, 1512,1612); (it is noted that the right-hand side of the transformers in each drawing view shows a wye winding configuration)). It would have been obvious to a person having ordinary skill in the art to modify the transformer of Rendusara et al.  so that the primary windings are configured in a wye winding configuration because a wye winding configuration is well known in the art as being an alternative three-phase winding configuration to choose from ('wye' and 'delta' are the only two), to obtain a predictable result, and to provide a neutral common lead to connect a ground fault interrupt device for worker protection on the primary side of the power circuit.

.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rendusara et al. (US 9,985,690 B2) in view of Xiao et al. (US 9,347,311 B2) and Thompson et al. (US 8,106,791 B2) and further in view of Ishiwata (US 10,103,11 B2).

Regarding claim 20, Rendusara et al.  in view of Xiao et al. and Thompson et al. teach the transformer of claim 13, however Rendusara et al., Xiao et al. and Thompson et al. do not teach specifically wherein the ferrite element is secured tD an exterior surface of the conductor with banding. Ishiwata teaches, in the context of suppressing noise (abstract: a measure against high frequency noise), that the ferrite element is secured to an exterior surface of the conductor with securing (Fig 5A, 5B: 20, 22, 23, 30, 42, 43; col. 4, 32 to 41 body 21 is formed of a ferrite... noise to be suppressed can be absorbed; col. 8, lines 35 to 63: the pair of lands 42 and 43 is disposed with interconnect pattern 30 interposed there between. Chip component 20 has one external electrode 22 connected to one land 42. Furthermore, chip component 20 has the other .

Allowable Subject Matter
Claims 6, 10, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6, 10 and 17 are allowed because the prior art of record fails to disclose or suggest a transformer including the limitation “wherein the ferrite element comprises 
Claim 18 is allowed because the prior art of record fails to disclose or suggest a transformer including the limitation “wherein the ferrite element is coupled to the ground lead in a parallel relationship“ in addition to other limitations recited therein.

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. Applicant’s argues that “the primary Rendusara reference fails to disclose a ground lead connected to the secondary windings, and the component identified in the Office Action as satisfying the ferrite blocking circuit is connected to phase leads rather than being positioned “on” a ground lead. These deficiencies in the primary Rendusara reference are not cured by combination with the secondary Xiao reference”. Examiner office action dated 12/10/20 page 4 clearly states that Rendusara reference does not teach the blocking circuit is a ferrite blocking circuit and that the blocking circuit is connected to the ground lead.
Examiner used Xio et al. to teach the use of a ferrite blocking circuit connected to the ground lead. Applicant’s attention is directed to Xio et al. reference. Xiao et al. teach, in the context of submersible pumping (col. 1, lines 13-28: data measurement systems used with downhole electric submersible pumps in wells), that its blocking circuit (Fig 8: 802; col. 8, lines 48-53: the VLF [very low frequency] input filter 802 may achieve a -3dB comer at 0.3 Hz and around -80 dB attenuation at 30 Hz, thus transmitting at no more than about 0.5V peak AC if subjected to 5kV peak sine at that frequency; (it is noted .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838